Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-7 and 9-12 are allowed.
The following is an examiner’s statement of reasons for allowance:

As to independent claim 3, Kim (Korean Pub. No. KR 20150072074A) teaches a control system using an in-vehicle gesture input (Kim, vehicle gesture recognition system 100, Figure 1), the control system comprising:
an input unit configured to receive a user’s gesture (Kim, camera unit 110 and gesture recognition unit 140, Figure 1); 
a memory configured to store a control program using an in-vehicle gesture input therein (Kim, storage unit 130 stores various setting information and programs for implementing the gesture recognition system 100, Figure 1, ¶ [0031]); and 
a processor configured to execute the control program (Kim, controller 150, Figure 1), 
wherein 
the processor performs an information display control for areas layered in a windshield screen according to the user’s gesture (Kim, When the controller 150 receives the start gesture command from the gesture recognition unit 140, the controller 150 detects a function matched with the start gesture command in the storage unit 130 and applies image data to a designated display device to display an operation screen. ¶ [0041])(Kim, the controller 150 may switch the screen displayed by the first HUD 121 on the driver's seat side to the second HUD 122 on the passenger seat side according to the display change gesture command. ¶ [0045]). Kim teaches the first and second HUD images presented to the users and the gesture controlling of those HUD images (Kim, Figures 1-5).
Kim does not expressly teach the control system when a real object and an image displayed on the windshield screen are layered, the processor changes a display area of the image when the user’s gesture for selecting the real object is received by the input unit. 
Kim does not expressly teach the first or second HUD being displayed over a real object and then moving those HUDs based on a user gesture which selects the real object.
Additional prior art of U.S. Pub. No. 2003/0128436 by Ishii et al. teaches a display apparatus for a vehicle which detects a display position (S1) and an obstacle (S2) which causes the HUD to turn off (S8) (Figure 9, ¶¶ [0049-0054]). However, Ishii does not teach a user gesture on the obstacle causing the display position of the HUD to move as claimed. 
Additional prior art of U.S. Pub. No 2017/0038851 by Menath teaches a gesture recognition system, for a vehicle, which detects a user gesture to move/enlarge/reduce a display content (Abstract). However, Menath does not teach the gesture on a real object which causes the display content to move. 
A combination of the cited prior art would be unreasonable as none of the references teaches the gesture in relation to a real object causing an operation on the display content as claimed. In addition, no other prior art was found which teaches, alone or in combination, the cited limitations.

As to dependent claims 2 and 4-7, these claims are allowable as they depend upon allowable independent claim 3.

As to independent claim 9, Kim (Korean Pub. No. KR 20150072074A) teaches a control method using an in-vehicle gesture input (Kim, Figure 3 is a flowchart illustrating a method for controlling a vehicle gesture recognition system, Figure 3, ¶ [0057]), the control method comprising: 
(a) recognizing a user’s gesture information (Kim, camera unit 110 and gesture recognition unit 140, Figure 1)(Kim, The gesture recognition system 100 recognizes a gesture action of the user made in the gesture recognition area of the camera unit 110 (S103). Figure 3, ¶ [0062]); and 
(b) performing an information display control for areas layered in a windshield screen according to the user’s gesture information (Kim, The gesture recognition system 100 recognizes a display switch gesture command according to a user's gesture input (S104). In this case, the gesture recognition system 100 may recognize the display change gesture command by moving the driver's hand from the first HUD 121 to the area of the second HUD 122 as shown in FIG. 4C. Figure 3, ¶¶ [0066 and 0067])(Kim, The gesture recognition system 100 converts and displays the screen currently displayed through the first HUD 121 to another designated display device (S105). In this case, the gesture recognition system 100 may switch the navigation screen displayed on the first HUD 121 to the second HUD 122 on the side of the passenger seat as shown in FIG. 4D. Figure 3, ¶¶ [0068 and 0069]). 
Kim does not expressly disclose the control method wherein the performing of the information display control comprises changing a display area of an image according to the user’s gesture information to select a real object when the real object and the image displayed on the windshield screen are layered. 
Kim does not expressly teach the first or second HUD being displayed over a real object and then moving those HUDs based on a user gesture which selects the real object.
Additional prior art of U.S. Pub. No. 2003/0128436 by Ishii et al. teaches a display apparatus for a vehicle which detects a display position (S1) and an obstacle (S2) which causes the HUD to turn off (S8) (Figure 9, ¶¶ [0049-0054]). However, Ishii does not teach a user gesture on the obstacle causing the display position of the HUD to move as claimed. 
Additional prior art of U.S. Pub. No 2017/0038851 by Menath teaches a gesture recognition system, for a vehicle, which detects a user gesture to move/enlarge/reduce a display content (Abstract). However, Menath does not teach the gesture on a real object which causes the display content to move. 
A combination of the cited prior art would be unreasonable as none of the references teaches the gesture in relation to a real object causing an operation on the display content as claimed. In addition, no other prior art was found which teaches, alone or in combination, the cited limitations.

As to dependent claims 10-12, these claims are allowable as they depend upon allowable independent claim 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143. The examiner can normally be reached Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT D CASTIAUX/Primary Examiner, Art Unit 2691